DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 24 May 2021. Claim 1 has been amended and is considered below.  Claims 1-6 are pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 3 as the exemplary method is directed to the abstract idea as expressed by the limitations of: 
receiving target Internet browsing characteristic data describing consumer characteristics including website visit history targeted by an advertiser wherein the target Internet browsing characteristics are selected by the advertiser; 
determining, from the received target Internet browsing characteristic data describing consumer characteristics and one or more databases provided by a data aggregator comprising at least one database server, a first set of one or more Internet user keys associated with one or more users exhibiting the target characteristic data linked with at least one media consuming behavior, the one or more databases storing data describing a plurality of user keys and the target Internet browsing characteristic data associated with each of the plurality of user keys; 
determining a first count of Internet users included in the first set; 
determining a second count of a total number of Internet users whose data is contained in the one or more databases; 
determining a media target list, the media target list comprising a second set of a plurality of Internet user keys associated with one or more Internet users exhibiting a first media consuming behavior; 
determining a third count of Internet users included in the second set; 
identifying the Internet user keys in the first set that match the Internet user keys in the second set; 
determining a fourth count of a number of Internet user keys in the first set that match the Internet user keys in the second set; 
determining a first index value based at least in part on a ratio between an incidence of the target Internet browsing characteristic in the media target list and an incidence of the target Internet browsing characteristic among Internet users whose data is contained in the one or more databases based on the first count, second count, third count and fourth count, wherein the first index value facilitates performing a comparison of a relative measure of targeting a particular set of internet users, with the target Internet browsing characteristic, based at least in part on an index value determination of respective index values corresponding to a defined value applied to media consuming behavior connected to a media; and
generate a table organized by at least the first index value, the respective index values, the ratio between the incidences of target Internet browsing characteristics, or by consumer characteristics targeted by the entity, and wherein the generated table provides at least a list of consumers associated with the media consuming behavior and within at least the first count, the second count, the third count, and the fourth count.

Under Step One of the analysis under the Mayo framework, claim 2 is/are drawn to a storage medium (i.e., a machine/manufacture), and claim 3 is/are drawn to methods (i.e., a process).  As such, claims 2 and 3 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving target Internet browsing characteristic data describing consumer characteristics including website visit history targeted by an advertiser wherein the target Internet browsing characteristics are selected by the advertiser; determining, from the received target Internet browsing characteristic data describing consumer characteristics and one or more databases provided by a data aggregator comprising at least one database server, a first set of one or more Internet user keys associated with one or more users exhibiting the target characteristic data linked with at least one media consuming behavior, the one or more databases storing data describing a plurality of user keys and the target Internet browsing characteristic data associated with each of the plurality of user keys; determining a first count of Internet users included in the first set; determining a second count of a total number of Internet users whose data is contained in the one or more databases; determining a media target list, the media target list comprising a second set of a plurality of Internet user keys associated with one or more Internet users exhibiting a first media consuming behavior; determining a third count of Internet users included in the second set; identifying the Internet user keys in the first set that match the Internet user keys in the second set; determining a fourth count of a number of Internet user keys in the first set that match the Internet user keys in the second set; determining a first index value based at least in part on a ratio between an incidence of the target Internet browsing characteristic in the media target list and an incidence of the target Internet browsing characteristic among Internet users whose data is contained in the one or more databases based on the first count, second count, third count and fourth count, wherein the first index value facilitates performing a comparison of a relative measure of targeting a particular set of internet users, with the target Internet browsing characteristic, based at least in part on an index value determination of respective index values corresponding to a defined value applied to media consuming behavior connected to a media; and generate a table organized by at least the first index value, the respective index values, the ratio between the incidences of target Internet browsing characteristics, or by consumer characteristics targeted by the entity, and wherein the generated table provides at least a list of consumers associated with the media consuming behavior and within at least the first count, the second count, the third count, and the fourth count.  
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor and memory to perform the steps of the claimed abstract idea by accessing data in a database and performing generic processing steps to determine relationships between the data.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s specification paragraph [27] recites “One or more application server(s) 303 are in communication with the database server 300. The application server 303 communicates requests for data to the database server 300. The database server 300 retrieves the requested data. The application server 303 may also send data to the database server for storage in the database(s) 301, 302. The application server 303 comprises one or more processors 304, computer readable storage media 305 that store programs (computer readable instructions) for execution by the processor(s), and an interface 307 between the processor(s) 304 and computer readable storage media,” and specification paragraph [28] recites “one or more Internet servers 308 may be employed. The Internet server 308 also comprises one or more processors 309, computer readable storage media 311 that store programs (computer readable instructions) for execution by the processor(s) 309, and an interface 310 between the processor(s) 309 and computer readable storage media,” and specification paragraph [30] recites “non-transitory computer readable storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. Computer readable storage media may include, but is not limited to, RAM, ROM, Erasable Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), flash memory or other solid state memory technology, CD-ROM, digital versatile disks (DVD), or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computer system.”  Thus, the claimed limitations considered as a whole and as an ordered combination, with respect to the written description, are performed by a generic computing system performing generic computer operations.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"), simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
	Independent s storage medium claim(s) 2 recite/describe identical operations or identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 24 May 2021, Applicant's arguments with respect to claims 1-6 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/Amendments, filed 24 May 2021, with respect to the rejection of pending claims 1 and 4-6 under 35 USC 101 have been fully considered and are persuasive.  The rejection of pending claims 1 and 4-6 under 35 USC 101 has been withdrawn.  The maintenance of the rejection of claims 2 and 3 under 35 USC 101 is explained below.
Applicants inclusion of the data aggregator in claim 1 and the supporting disclosures of the written description at least at paragraphs [12] and [13] result in the claims being determined to continue to disclose a judicial exception similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, however, the disclosures of a data aggregator and accompanying functions results in the claims being further directed to a practical application, the practical application of aggregating data in a particular location from disparate data sources, and processing the data in accordance with user keys derived from Internet user behaviors. 
However, the rejection of claims 2 and 3 under 35 USC 101 is maintained for the reasons explained above.  Applicants may wish to consider the inclusion of the data aggregator functionality to the claims to potentially overcome the rejection of claims 2 and 3 under 35 USC 101.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Amendments/Remarks, filed 24 May 2021, with respect to the rejection of pending claims 1-6 under 35 USC 103 have been fully considered and are persuasive.  The rejection of pending claims 1-6 under 35 USC 103 has been withdrawn.  Applicants assertion that “nothing in Dobbs discloses an advertiser providing website visit histories to determine incidence of those browsing characteristics,” is agreed to by the Examiner, and as well the implementation of a data aggregator as part of the computing system is not disclosed by Dobbs or the other references Harvey and Collins and therefore the rejection of all pending claims 1-6 under 35 USC 103 is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Hunn et al. (20110119278) at least paras. [56], [57], [61] to [67]
See Pradhan et al. (20110106829) at least paras. [29] to [33]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682